Case 6:18-cv-00418-CEM-TBS Document 17 Filed 11/01/18 Page 1 of 7 PageID 98


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   WOUAFF WOUAFF LLC,

           Plaintiff,

   v.                                                               Case No: 6:18-cv-418-Orl-41TBS

   MELISSA T. MCELROY,

           Defendant.


                                 REPORT AND RECOMMENDATION

           This case comes before the Court on Plaintiff’s Motion for Entry of Default

   Judgment Against Defendant (Doc. 16). No papers in opposition to the motion have been

   filed and the time within to do so has expired. Still, for the reasons that follow, I

   respectfully recommend that the motion be denied.

                                                I. Background 1

           Plaintiff Wouaff Wouaff LLC d/b/a Aussie Pet Mobile Tampa Bay is in the animal

   grooming business (Doc. 1-2 at 1). It employed Defendant Melissa T. McElroy on terms

   that include a Confidentiality, Non-Compete, and Non-Solicitation Agreement

   (“Agreement”) (Id.). Plaintiff alleges that while in its employ, McElroy was privy to the

   company’s trade secrets and training materials (Doc. 1, ¶ 15). After McElroy’s

   employment ended Plaintiff began receiving messages from its customers advising that

   McElroy is engaging in competitive activity that is prohibited by the Agreement (Id., ¶¶ 14,

   16). Count III of Plaintiff’s complaint alleges that McElroy has breached the Agreement by

   advertising her services as a pet groomer with a mobile pet grooming business on social



           1The Court has not made any findings of fact in this case. It has simply restated the allegations
   made in Plaintiff’s complaint, filed on the public docket at entry number 1.
Case 6:18-cv-00418-CEM-TBS Document 17 Filed 11/01/18 Page 2 of 7 PageID 99



   networking services, Facebook and Offer Up (Id., ¶¶ 17-18, 20). Count I complains that

   McElroy misappropriated Plaintiff’s trade secrets in violation of Florida’s Uniform Trade

   Secrets Act, Chapter 688 Florida Statutes (Id., ¶¶ 21-30). Count II alleges that McElroy

   has violated the Defend Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. § 1836(b) (Id., ¶¶

   31-40). Plaintiff asserts that the Court has federal question jurisdiction over Count II and

   supplemental jurisdiction over Counts I and III (Id., ¶ 3). Plaintiff seeks, inter alia,

   injunctive relief, damages, attorney’s fees and costs (Id., at 9).

                                            II. Discussion

          This is a court of limited jurisdiction. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

   405, 409 (11th Cir. 1999) (“It is by now axiomatic that the inferior federal courts are courts

   of limited jurisdiction ... ‘empowered to hear only those cases within the judicial power of

   the United States as defined by Article III of the Constitution,’ and which have been

   entrusted to them by a jurisdictional grant authorized by Congress.”) (quoting Taylor v.

   Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). Parties seeking to invoke the Court’s

   jurisdiction must show that the underlying claim is based upon either diversity jurisdiction

   or the existence of a federal question (i.e “a civil action arising under the Constitution,

   laws, or treaties of the United States”). See 28 U.S.C. §§ 1331-1332. A federal district

   court “has the obligation to review [on its own motion] whether it has subject matter

   jurisdiction” and if jurisdiction is found to be lacking, the court cannot proceed, and its sole

   remaining duty is to state that it lacks jurisdiction and dismiss the case. Fla. Wildlife

   Fed’n., Inc. v. S. Fla. Water Mgmt. Dist., 647 F.3d 1296, 1302 (11th Cir. 2011); Steel Co.

   v. Citizens for a Better Env’t., 523 U.S. 83, 94 (1998). “[I]n any civil action of which the

   district courts have original jurisdiction, the district courts shall have supplemental

   jurisdiction over all other claims that are so related to claims in the action within such




                                                  -2-
Case 6:18-cv-00418-CEM-TBS Document 17 Filed 11/01/18 Page 3 of 7 PageID 100



   original jurisdiction that they form part of the same case or controversy under Article III of

   the United States Constitution.” 28 U.S.C. § 1367(a).

          Whether the Court has jurisdiction over this case depends upon whether Plaintiff

   has stated a cause of action under the DTSA. M.C. Dean, Inc. v. City of Miami Beach,

   Florida, 199 F. Supp. 3d 1349, 1353 (S.D. Fla. 2016) (“On May 11, 2016, the Defend

   Trade Secrets Act, Publ. L. 114-53, 130 Stat. 376, conferred on U.S. district courts

   subject matter jurisdiction over civil actions pertaining to the theft of trade secrets used in

   interstate or foreign commerce ... The district courts of the United States shall have

   original jurisdiction of civil actions brought under this section.’”). The DTSA creates a

   private right of action “for trade secret misappropriation in which ‘[a]n owner of a trade

   secret that is misappropriated may bring a civil action ... if the trade secret is related to a

   product or service used in, or intended for use in interstate or foreign commerce.” Trinity

   Graphic, USA, Inc. v. Tervis Tumbler Co., 320 F. Supp. 3d 1285, 1292 (M.D. Fla. 2018).

   Plaintiff alleges that: “The Trade Secrets relate to services used or intended for use in

   interstate commerce.” (Doc. 1, ¶ 33). No facts are pled to support this conclusion. More

   importantly, it is contradicted by the Agreement, which states:

                 WHEREAS, Employer is an animal grooming business and
                 has established a fine reputation and substantial goodwill in
                 that business and serves customers throughout Hillsborough,
                 Pasco, and Pinellas Counties, Florida (the Business");

                 WHEREAS, Employee acknowledges that its products and
                 services related to such Business are marketed and provided
                 throughout, and that the Business of Employer is a very
                 competitive business, and competes with other businesses
                 that are located in, Hillsborough, Pasco, and Pinellas
                 Counties, Florida[.]

   (Doc. 1-2 at 1). So, it is apparent that Plaintiff is an animal grooming business operating

   in Hillsborough, Pasco, and Pinellas Counties, Florida; not in interstate or foreign

   commerce. When the exhibits contradict the averments in the complaint, the exhibits


                                                 -3-
Case 6:18-cv-00418-CEM-TBS Document 17 Filed 11/01/18 Page 4 of 7 PageID 101



   control. Fieldler v. Wells Fargo N.A., Case No. 6:18-cv-962-Orl-41KRS, 2018 WL

   4193697, at *4 (M.D. Fla. Aug. 7, 2018); Randerson v. Hayden, PLLC, No. 8:15-cv-615-T-

   30TBM, 2015 WL 4429354, at *5 (M.D. Fla. July 20, 2015); Rondon v. HSBC Bank USA,

   N.A., No. 6:13-cv-247-Orl-19TBS, 2013 WL 1147048, at *2 (M.D. Fla. Mar. 19, 2013)

   (citing Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1206 (11th Cir. 2007). Consequently,

   Plaintiff has not alleged a cause of action under the DTSA because it has not shown that

   it provides a product or service used or intended to be used in interstate or foreign

   commerce.

          There is a second reason why Plaintiff has failed to state a cause of action under

   the DTSA. That is, it has not alleged facts showing that it has any protectable trade

   secrets. The DTSA defines a trade secret as:

                 [A]ll forms of financial, business, scientific, technical,
                 economic, or engineering information, including patterns,
                 plans, compilations, program devices, formulas, designs,
                 prototypes, methods, techniques, processes, procedures,
                 programs, or codes, whether tangible or intangible, and
                 whether or how stored, compiled, or memorialized physically,
                 electronically, graphically, photographically, or in writing if–

                 (A) the owner thereof has taken reasonable measures to keep
                 such information secret; and

                 (B) the information derives independent economic value,
                 actual or potential, from not being generally known to, and not
                 being readily ascertainable through proper means by, another
                 person who can obtain economic value from the disclosure or
                 use of the information[.]

   Trinity Graphic, 320 F. Supp. 3d at 1292 (citing 18 U.S.C. § 1839(3)).

          Plaintiff’s complaint alleges that McElroy misappropriated its customer lists,

   detailed customer profiles, buying patterns, customer needs and preferences, customer-

   specific pricing and services, as well as formulas, patterns, compilations, programs,

   devices, methods, techniques, and processes related to mobile pet grooming (Doc. 1, ¶



                                                -4-
Case 6:18-cv-00418-CEM-TBS Document 17 Filed 11/01/18 Page 5 of 7 PageID 102



   22). At most, these are categories of trade secrets. Plaintiff’s averments fail to allege the

   actual secrets that are the subject of the claim and Plaintiff has not filed any declarations

   or other evidence to elaborate on its general assertions. Without more, the Court cannot

   make a finding that Plaintiff has any trade secrets that were misappropriated by McElroy.

   See G.W. Henssler & Assoc. Ltd. v. Marietta Wealth Mgmt, LLC, Civil Action, 1:17-cv-

   2188-TCV, 2017 WL 6996372, at * 4 (N.D. Ga. Oct. 23, 2017) (The court determined that

   the plaintiff’s customer list qualified as a trade secret because the plaintiff demonstrated

   that the list “contain[ed] sensitive client information such as names, addresses, telephone

   numbers, monetary amounts and notes including needs or preferences …”); Space

   Sys./Loral, LLC v. Orbital ATK, Inc., 306 F. Supp. 3d 845, 853-854 (E.D. Va. 2018) (the

   court found that a plaintiff satisfied the first element of the complaint by providing a factual

   description of the compromised documents, “including their relation to [plaintiff’s]

   technological development for robotic satellite assembly, system engineering, and

   research and development.”); Knights Armament Co. v. Optical Sys, Tech. Inc., 254

   F.R.D.463, 467 (M.D. Fla. Nov. 20, 2008) (“[I]t is insufficient to describe the trade secrets

   by generic category ... Rather, defendant must identify the specific characteristics of each

   trade secret ... [i]t must also describe with reasonable particularity all of its trade secrets,

   inkling those involving ‘business methods, know-how, machines, manufacturing process

   and procedure, marketing information, pricing data ...”) (quoting Del Monte Fresh Produce

   Co. v. Optical Sys. Tech., Inc., 148 F. Supp. 2d 1322 (S.D. Fla. 2001)); see also Lovell

   Farms, Inc. v. Levy, 641 So.2d 103, 105 (Fla. 3d DCA 1994); Whetstone Holdings, LLC v.

   Thorell, No. 13-cv-24138-UU, 2014 U.S. Dist. LEXIS 188844, at *12 (S.D. Fla. Feb. 5,

   2014) (“a plaintiff must describe a trade secret with ‘reasonable particularity.’”).

          It is axiomatic that “in any civil action of which the district courts have original

   jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

                                                 -5-
Case 6:18-cv-00418-CEM-TBS Document 17 Filed 11/01/18 Page 6 of 7 PageID 103



   that are so related to claims in the action within such original jurisdiction that they form

   part of the same case or controversy under Article III of the United States Constitution.”

   28 U.S.C. § 1367(a). Plaintiff’s failure to state a cause of action under the DTSA divests

   this Court of original jurisdiction over the case. And, since original jurisdiction is lacking,

   the Court cannot exercise supplemental jurisdiction over Plaintiff’s state law claims. Fuller

   v. Ala. Dep’t of Transp. by and through the Director of Ala. Dep’t of Transp., Civil Action

   No. 1:17-cv-01214-VEH, 2017 WL 3722553, at *2 (N.D. Ala. Aug. 29, 2017) (“[H]aving

   dismissed all claims over which it has original jurisdiction, and given the stage of the

   proceedings, the Court declines to exercise supplemental jurisdiction over the remaining

   state law claim[.]”); Omega Farm Supply, Inc. v. Tifton Quality Peanuts, LLC, Civil Action

   No. 7:07-cv-101(HL), 2008 WL 926981, at *2 (M.D. Ga. April 1, 2008) (“[T]his Court

   cannot exercise supplemental jurisdiction over the remaining state law claims in this case

   because the sole claim within the original jurisdiction of this Court was dismissed for lack

   of subject matter jurisdiction.”); Mizell v. Wells Fargo Bank, N.A., Civil Action No. 1:14-cv-

   13-WHA, 2014 WL 2440853, at *5 (M.D. Ala. April 9, 2014) (“Mizell's federal claims are

   due to be dismissed. Accordingly, the remaining state law claims are not related to any

   federal claims in this action, and there is no basis for supplemental jurisdiction.”); see

   also Maughon v. City of Covington, 505 F. App’x 818, 823 (11th Cir. 2013) (citing

   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 349-50 (1988)); Gary v. City of Warner

   Robins, Ga., 311 F. 3d 1334, 1335 n.1 (11th Cir. 2002).

                                           III. Conclusion

          While I have doubts about whether Plaintiff can amend its pleadings to show that it

   actually engaged in interstate or foreign commerce during the relevant time period, the

   Court may wish to give Plaintiff an opportunity to amend its complaint before dismissing

   this case for lack of subject matter jurisdiction. In the meantime, I RESPECTFULLY

                                                 -6-
Case 6:18-cv-00418-CEM-TBS Document 17 Filed 11/01/18 Page 7 of 7 PageID 104



   RECOMMEND the Court DENY Plaintiff’s Motion for Entry of Default Judgment Against

   Defendant (Doc. 16). I also recommend the Court DISMISS Plaintiff’s complaint and, out

   of an abundance of caution, that Plaintiff be provided with a single opportunity, if it

   wishes, to amend its complaint to address the defects identified in this Report and

   Recommendation.

                                        IV. Notice to Parties

          A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions. A party’s failure to file written

   objections waives that party’s right to challenge on appeal any unobjected-to factual

   finding or legal conclusion the district judge adopts from the Report and

   Recommendation. See 11th Cir. R. 3-1.

          RECOMMENDED in Orlando, Florida on November 1, 2018.




   Copies furnished to:

          Presiding United States District Judge
          Counsel of Record
          Unrepresented Parties




                                                -7-
